 216DECISIONSOF NATIONAL LABOR RELATIONS BOARDWilliams Press,Inc. and Theodore Compagnone andMartin ClaydonAlbany Printing Pressmen, Assistants'and OffsetWorkers Union Local23,AFL-CIO (WilliamsPress,Inc.) and Theodore Compagnone and MartinClaydon.Cases 3-CA-4401-1,-2 and 3-CB-1635-1,-2June18, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSOn February13, 1973,Administrative Law JudgeJohn M.Dyer issued the attached Supplemental Deci-sion in this proceeding.Thereafter,the General Coun-sel and the Respondent Union filed exceptions andsupporting briefs, and the Respondent Union filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decison in light of the excep-tions and briefs and has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.' In agreeing with the AdministrativeLaw Judgethat the arbitrator'saward rendered in 1969 finding that Compagnoneand Claydonare entitledto perpetual supersenionty is not controlling,we rely on the fact that theagreements upon which the award was based was abrogated by RespondentCompanyin 1970 with the approval of the statecourt,and that the existingcontract pertinent herein between the parties contains no such provisions Inaddition,we herebycorrect the AdministrativeLaw Judge's inadvertent errorin finding that the new seniority list waspostedin January 1971 rather thanFebruary 1971.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJOHN M. DYER,AdministrativeLaw Judge: TheodoreCompagnone and MartinClaydon,the Charging Parties inthis proceeding,filed 8(a)(1) and (3) and 8(b)(1)(A) and (2)charges on March 11, 1971, alleging that Williams Press,Inc., herein called RespondentCompany or the Company,and AlbanyPrinting Pressmen,Assistants and Offset Work-ers Union Local 23, AFL-CIO, herein called the Union orRespondent Union, discriminated against the ChargingParties for reasons other than their failure to pay dues orinitiationfees,on or about February 1, 1971, by demotingthem on the priority (seniority) list from positions to whichthey felt they were entitled, resulting in change regardingovertime and causing them to be laid off. The original com-plaint was issued on July 9, 1971, and a hearing was heldon September 20, 1971. The Union did not filean answerto the complaint and a decision by Administrative LawJudge Buchanan issued on November 16, 1971, finding thatRespondent and Respondent Union had violated the Act asalleged.On March 15, 1972, the Board issued its Decision andOrder and sought enforcement by way of summary judg-ment againsttheUnion (Respondent Company havingcomplied with the Board's decision) in the U.S. CircuitCourt of Appeals for the Second Circuit, which denied theBoard'smotion without opinion on June 13, 1972. TheBoard accepted the Court's Remand and on September 6,1972 ordered the record opened for a further hearing andSupplemental Decision.The Regional Director for Region 3 issued an amendedconsolidated complaint and notice of further hearing onSeptember 20, 1972, alleging in addition to the standardcommerce and jurisdictional statements that the Companydelegated to the Union exclusive control over the prioritylistwhich is maintained for the offset prep (Preparation)room employees and governs the order of preferences forshifts, vacation, overtime work, and order and duration oflayoffs. It is alleged that Respondent Union is in control ofthis list and on February 18, 1971, placed charging partiesCompagnone and Claydonin a lesserstatus than that towhich they were entitled but that Respondent Employerrestored them to their proper positions on or about March24, 1972, following the issuance of the Board's first decision.It is further alleged that following the court's refusal toenforce the decision, Respondent Union on June 14, 1972,caused Respondent Company to place the charging partiesin a lesserstatus than they were due on the list and that asa result of this inferior status they were laid off on June 23,1972. It is alleged that Respondent Union's acts were donearbitrarily, capriciously, and for unfair, irrelevant, and in-vidious reasons thus breaching it's duty to fairly representthe employees in the unit. Violations of Sections 8(a)(1) and(3) and 8(b)(1)(A) and (2) and 2(6) and (7) of the Act arealleged.Respondent Employer's October 4, 1972, answer to theamended consolidated complaint admits all theallegationsof the complaint except that it denies the conclusionaryallegations until such time as the evidence has been adducedat trial. Respondent Employer requests that if any pecuni-ary losses are ordered remedied, that such should be as-sessed againstRespondent Union which,it asserts, shouldbe held primarily liable under the facts and circumstancesof the case.Respondent Union admits the commerce and various ju-risdictional allegations but denies that it in any way violatedthe Act. It admits that Charles Moore is president of theUnion but denies knowledge or information of the balanceof the allegation regarding agency and authority of its as-204 NLRB No. 33 WILLIAMS PRESS, INC.serted agents.All partieswere affordedfull opportunityto appear, toexamine and cross-examine the witnesses,and to argue oral-ly at thehearing heldon November 20 and 21, 1972, inAlbany, New York.RespondentUnion hassubmitted abrief whichhas been carefully considered.There are rela-tively fewconflicts in the testimony.It is GeneralCounsel's position that the Union was op-posed to themen who werehired fromthe "outside" for theprep roomand was thereforeillegallymotivatedand did notproperly representthe employees when it twice changedtheir positionon the prioritylist in the face of an arbitrator'saward rendered on his interpretatimnof the "super-priority"provision in the 1968-70 training agreements.Under thefacts and circumstances in this case, I haveconcludedthat the Actwas not violated and '"ill dismiss thecomplaint.Under theentire record in this case I make the following:FINDINGS OF FACTICOMMERCE AND JURISDICTIONAL FACTSRespondentCompany is a New York Corporation withitsplant in Menands,New Yorkwhere it is engaged incommercial and periodical printing.RespondentCompanyannually purchases and receives goods and materials direct-ly from pointsoutside theState of New York valued inexcess of$50,000.RespondentCompany admits and I find thatit is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.RespondentCompany andRespondent Union admit andI find that Respondent Union is a labor organization withinthe meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed FactsRespondentCompanyprintsmagazines for companiessuch as Time and BusinessWeek and doeslegislative print-ing for New York State.In its June 30,1967, decisioninAlbanyPrinting Pressmenand Assistants'Union No. 23, AFL-CIO (Williams Press,Inc.),166 NLRB639 (a decision on a 10(k) proceedingfollowing an8(b)(4)(D) charge filedby the Company) theBoard describedthe historyof the dispute between the par-tieswhich has led up to the present case.In summary theBoard saidthat the Companyhad been a large letterpressprinting establishment with groups of employees repre-sented byRespondentUnion, the typographersunion, andthe stereotypers union, when inJanuary1966 it changed apress to offset and had the offset platework done by anoth-er Company.By mid-1966 the Company decidedto do itsown preparationworkand formulated plans for a preproom to employabout 26 men.The Companyconferredwith the threeunions and reviewedworkassignments todetermine which employees would be transferred to the newprep roomand in September 1966 awarded substantially allthe work to the RespondentUnion. The typographers and217Respondent Company went to arbitration over this assign-ment(the other two unions not being parties to that pro-ceeding)Iand the arbitrator in March 1967 entered anaward of a substantial amount of the work to the typogra-phers.The Respondent Union threatened to strike if suchaward was implemented and the charges in the case werefiled.The Board held that the 1965-68 contract between Re-spondent Union and Respondent Company clearly provid-ed for offset preparatory work and was a specificassignment of the disputed work to Respondent Unionwhich antedated the dispute and that the typographer-Com-pany contract did not provide otherwise. The Board furthernoted that the Company was not satisfied when some of theprep room work was done by the typographers and stereo-typers and that the Company believes the assignment toRespondent Union is more desirable.With little else toguide it the Board assigned the work to the employees repre-sented by Respondent Union.According to the uncontradicted testimony of UnionPresidentMoore,following the Board's award there werenegotiations between the Company and the Union whichcentered on manning of offset presses and manning of theprep room.Moore testified that the Company maintaineditcould hire from the"outside"while the Union wantedpresent employees to be trained for the jobs.Moore said theCompany would not discuss arrangements for training andmanning and after several months the Union sought thehelp of the New York State Mediation Board.The Union,noting that where operations were switched to offset pressesthere was a consequent substantialdrop in thecomplementof employees,was fearful such would happen at the Compa-ny and sought to have the then present employees trainedand placed in the prep room.The Company in 1967 hadapproximately 250journeymen pressmen and some 70 to 80semiskilled or unskilled employees in the pressroom area.At the time of this hearing,with the exception of one press,all the presses were offset and there were about 120 to 130journeymen pressmen and some 70 semiskilled or unskilledemployees in the pressroom area.InNovember 1967, without any notification to theUnion,the Company hired five"outside"men and openedthe offset prep room for operations.Moore received thisinformation between 8 and 9 a.m. from various employeesand went to the prep room and told the five men about themanning negotiations and said that some problems could beresolved if they left.When theyrefused,Moore informedthe chapel chairmen and the pressroom employees walkedout. This strike lasted less than one shift when union agentswere served with an injunction.Shortly thereafter the Company instituted a damage suitagainst the Union and the presiding state court judge indi-cated to the parties that the dispute should be resolved bymediation or arbitration. A local arbitrator was chosen andstated he would mediate the problems and if they couldn'treach agreement he would arbitrate it. Work started then ona training agreement which had as its main issue job securi-1The Board noted that neither Respondent Union nor the stereotypersconsented to or participated in the arbitration proceeding and that the awarddid not bind them. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDty.One training agreement was signed in May 1968 andafter some problem a second training agreement was signedJuly 16, 1968.The five men hired from the "outside"in November 1967included Martin Claydon,and in January 1968 TheodoreCompagnone was hired to replace one of the original five.They worked through this period,and there being only onepriority list maintained for the pressroom area,they were onthe bottom of the list. They acted as instructors when twoseparate groups of eight employees were transferred to theprep room prior to agreement on the training agreementsand in each case the Union protested such assignments.Under the terms of the training agreements both groupswere returned to the pressroom.The training agreements were for 18 months and con-tained provisions as to how the men were to be selected forpositions in the prep room and their rights of transfer intoand out of the prep room and layoff rights.Instructors weredefined in the agreements as employees whose function wasto train other employees and not to replace them as part ofa working crew.It was also provided that instructors did nothave the right to bid for overtime or production work. Theagreements provided the following on priority.Priority-Employees in the Offset Preparatory De-partment will be on a separate priority list for all pur-poses.The Company represents that it has hired five (5)Instructors, or highly skilled Journeymen to assist inthe training program and to work in the department.These five(5)men shall be Numbers I thru 5 on thepriority list for the department according to their owndate of hire.All other men, Journeymen,or those whobecome Journeymen,shall have priority on such listaccording to their own date of hire by the Company,subject to Numbers I thru 5 aforementioned.The Union agrees to supply skilled men to the Com-pany when and as needed in the Preparatory Depart-ment.The Union and the Company agree that as to thefirst five men on the pnority list, the Company reservesthe right to assign those men to different shifts whenand as needed by the Company,priority notwithstand-ing.A priority listing of names and hiring dates for the preproom in 1969 showed three men listed at the top with aster-isks in front of their names.These three, Lampron 11-27-67, Claydon11-27-67,and Compagnone 1-22-68, werethe only instructors left at that time. Twenty-nine of thethirty names next on the list showed hiring dates from 1936to 1964 and the 30th was 2-10-69.Although the training agreements forbade overtime orproduction work to the instructors,they apparently wereallowed to work overtime as instructors or in place of fore-men.Compagnone testified that after starting in Janury 1968as a journeymen,he became an instructor in April 1968 andstarted receiving the $10 bonus as an instructor. On thepressroom priority list he was on the bottom and neverprotested or contested such position.After the trainingagreements were signed,a separate priority list was pre-pared for the prep room and his name was near the top ofthe list.Compagnone testified that in July 1969,he told his super-visor that he no longer wanted to be an instructor since hewas not allowed to work overtime and at his request wasmoved to a production job.The Union stated that on September 27, 1969,the Com-pany informed it that instructors could no longer work over-time as substitute foremen or instructors and this promptedCompagnone's transfer request.Somewhere about this time Compagnone tentativelysought to move to another shift on the basis of his superpriority. The Union on October 7, 1969,informed the Com-pany it considered Compagnone to have lost such positionwhen he gave up his instructor's status.About or shortlybefore that time Compagnone withdrew his transfer requestand stayed on the second shift. On December 5, 1969, theCompany filed a grievance against the Union regarding theUnion's position on Compagnone's placement on the priori-ty list.Neither Compagnone nor Claydon were parties or wit-nesses nor were they present at the arbitration proceeding.In his December 22, 1969,decision the arbitrator foundthat the phrase "for all purposes"meant that the instructorshad priority for all purposes and that there were "no excep-tions under which a man'sposition on the list would bechanged."The arbitrator then stated:There was no understanding that Instructors wouldbe on the list only as long as they remained Instructors.In fact,Paragraph 6 states that the Company hired fiveInstructors"or highly skilled Journeymen" to assist intraining"and to work in the department."It is clearthat the preference was given to those five men regard-less of whether they were Instructors or Journeymen orwhether they remained in their category.The reasonbehind this was that the Company could not hire expertPrep Room men unless it could assure them of perma-nent status. This included the possibility of revertingfrom Instructors to Journeymen since the training pro-gram was not to be a permanent set-up.Thus,itwas the intention of the parties to give priori-ty status to five men for all purposes so long as theyremained at Williams Press.The Union understoodand agreed to it.Some of the arbitrator's statements appear to come fromoutside of the agreement and it is not known whether therewas any testimony concerning reasons,history,or intentduring that proceeding.Somewhat to the contrary,however,is the testimony ofCompagnone and Claydon. Compagnone testified that hereceived more money and better fringe benefits when hestarted with Respondent Company and that was the reasonhe sought the job and went to work for the Company. Healso testified that he received no promises of permanentstatus and Respondent Company was the first major Com-pany he had ever worked for.He joined Respondent Unionwithin 30 days of his hiring.Claydon testified he came from a subsidiary company toRespondent Company and started in the prep room theMonday after Thanksgiving 1967. He was on the bottom ofthe single priority list maintained for the pressroom areaand there is no testimony he disputed such placement. Clay-don offered no testimony that he had been promised perma- WILLIAMSPRESS, INC.219nent status as a condition of his employment.Claydonworked asa journeymen on production work and beganinstructing other employeesprior to thetime the trainingagreements were signed and continued until the agreementswere terminated,although near the end his instructing wasdown to a few hours a week.BothClaydon and Compagnonetestifiedthat the Unionaccepted them as members(Claydonbeing theUnion'sphotographer)and were not discriminated against exceptfor their reductionon the prioritylist in1971 and 1972.In the summer of 1970 negotiations werebegun by theCompany onchanges it wanted in the training agreement.Negotiations were not completed and aroundAugust 1970the Companynotifiedthe Unionand the arbitrator namedin the training agreement,that it considered the purposes ofthe training agreement had been fulfilled and it was termi-nating the agreements.Dean Stuart,who started with theCompany asthe director of industrial relationsin February1971, testified that notices regarding layoffs were postedlate in1970 and the Union brought a "Show-Cause" orderprotestingthe Company's termination of the training agree-ments in the state court.The statecourt ruled that thetraining agreementscouldbe terminated unilaterally andthat as ofNovember 27, 1970,the training agreements hadcome to anend. Accordingto the testimony from 30 to 40employees were laid off during the weekof November 27,1970.In January 1971 the Unionposted a new priority list inwhichClaydon andCompagnone(the only twoleft of theoriginal five instructors)were placed on the list accordingsolely to theirdate of hirewithout anysuperpriority. Thisoccurredshortly afterCompagnone moved to the first shifton the basis of hissuper priority. No one hadbeen displacedwhen he moved.Following the publishing of this new list Compagnoneand Claydonfiled grievances protesting their placement onthe list andthat theyhad not received overtime that was duethem because of their reducedplace.These grievances werefilled out bythem,signed and given to a chapel chairmanwho also signed them.Neither Claydonor Compagnoneheard anything further from the grievancesand did notquery the Union or the Companyconcerning them.UnionPresidentMoore testified that completed griev-ances aresigned bya chapel chairman who passes them onto the Companyfor its answer. If the Company does notanswer the grievance it is consideredthat ithas denied thegrievance.The questionthen revertsto the Union and theindividualas to whether to pursue the grievance further.Since neitherClaydon or Compagnoneprotestedany fur-ther on this matter and filed charges with the Board theUnion tookno further action on the grievance. (These griev-ances werecontra to the Union's position in the matter.)Compagnone and Claydon were shortlytransferred toanother shift and both filedletters datedMarch 15, 1971,stating they were moving to the second shift under protest.According to UnionPresident Moore these letters of protestwere discussed at a union executive board meeting andtabled andneither Compagnoneor Claydon, who both at-tended union meetings, asked thatthe matterbe brought upbefore theunion membership.As noted above,the RegionalDirectorissued the originalcomplaint and the case was heard by the AdministrativeLaw Judge who issued his decision on November 16, 1971,followed by the Board'sDecision on March 15, 1972.In the interim,the October 1, 1965, to September 30,1968, contract between the Respondents expired and amemorandum agreement was signedMay 20,1969, retroac-tive to October1,1968, in certain respects,and runningthrough September30, 1971.Near the conclusion of thissecond agreementthe Company locked outthe employeeswhile negotiations proceeded on another contract whichwas finally agreed to by the parties on March 20,1972. Thislast contract is dated October 1, 1971, and runs throughJune 30, 1974. This contract in speaking of priority in theprep room states:"The priorityin the Williams Press PrepRoom shall be by date of hire in the bargaining unit." Thereare no exceptions or provisions in this contract for anyspecial or super priorities for any employees.When this agreement was concluded the Company begancalling back employees under the priority system.Under theold priority list Compagnone and Claydon were at the bot-tom of the list. Following the Board's decision of March 15,1972, the Company called Compagnone and Claydon firstunder what it considered their priority should be by theBoard's decision.There was testimony that the Company complied to someextent with the Board's decision and paid certain sums ofmoney due thereunder.Claydon and Compagnone wereaccorded priority at the top of the list and worked from thatpriority from then until June 1972.On June13, 1972, the United States Court of Appeals forthe Second Circuit denied enforcement of the Board's mo-tion for summary enforcement.B.Contested TestimonyDean Stuart, the Company's directorof industrial rela-tions, testifiedthat on the day afterenforcement of theBoard orderwas denied, Union PresidentMoore came tohis office, told him about it, and in effect said that Compag-none and Claydon should be placed on the bottom of theseniority list and ifthey weren't,none of the prep roomemployeeswould show up for work on Monday.Stuart alsotestifiedthat this "threat" was temperedwhen the parties'attorneys were present at a meetinglater thatweek, onFriday. He admitted that at this Friday meeting the attor-ney for the Union said that there would be no union workstoppageand that the Union hadno such intent.Stuart's testimonywas impreciseand he explained that hecould not give exact languageand testifiedto his impressionof what wassaid. By his testimony Stuart placedthe firstmeeting onWednesday, June 14,and the meetingwith theattorneys on Friday, June16. It wasstipulatedthat no strikeoccurred on Monday, June 19.UnionPresidentMoore testified that 1 or 2 daysafter thecircuit court refused enforcement of theBoard's order hetold Stuart that the Union wanted the priority listto revertback to it's statusprior to the Board's decision and wantedthe Company and union attorneys to get together on it. Atthe meetingwith the attorneys, one of the company officialsstated thatthey would get it over with and just fire Compag-none and Claydon. Moore said they shouldn't do that. He 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied saying anything about a work stoppage in his two orthree conversations with Stuart during that week. He testi-fied that Stuart repeatedly said he didn't want a work stop-page and repeatedly asked what the Union was going to doabout it. Moore said he didn't answer Stuart because therewas no intentionof striking over the issue.Compagnone testified that on Monday, June 19 (whichwould have followed the above-describedmeetings) Stuarttold him he was going to have to lay him off or there mightbe a strike. On June 22, Stuart said he was being laid off asof the following day. Basically Stuart said the same thing toClaydon who was also laid off on June 23.The parties are in agreement that work was slack at thistime and there were other prep room employees in layoffstatus. Both Claydon and Compagnone were called back towork in October 1972 and the partiesagree itwas becauseof the Union's insistencetomanagement that they werereturned to work.As noted above Stuart confirmed that he could not re-member exactly what was said and based his entire testimo-ny on his impressions. Moore's testimony was specific anduncontradicted. It is clear from the testimony that if therehad been any threat of a walkout to take place on Monday,June 19 (which I doubt under these circumstances), thatsuch was negatived by counsel for the Union on the preced-ing Friday. There does not appear, once such "threat" hadbeen made and countermanded, for there to be any reasonfor the Company on June 19 to state that it was afraid ofa strike and blame the Union for its decision to lay off thesetwo employees on Friday, June 23. Actually all that theCompany did was agree to a change in the priority list,placing these two employees on the list in accordance withtheir hiring dates which apparently had the effect of layingthem off due to a reduced workload.Ido not credit Respondent Company's asserted reasonsfor agreeing to the change in the priority list.C. AnalysisGeneral Counsel's case depends first on animus towardthe two employees, which he alleges was demonstrated bythe November 1967 strike, and secondly on the contraven-tion of thearbitrator's award of the Company's 1969 griev-ance. General Counsel claims that changing the priority listin 1971 and 1972, following cessation of the training agree-ments in which the priority was established, demonstratesthat the Respondent Union was not fairlyrepresenting itsmembers and discriminated against them for unfair andinvidious reasons.The facts in the case do not support General Counsel'stheory and I will recommend that this complaint be dis-missed.The part-shift strike in November 1967 was animmediateresponse by Respondent union members to the Companyhiring and partially staffing and initiating work in the preproom without any notice to Respondent Union despite thefact that the parties had been negotiating for several monthsconcerning the manning and operations of this room. TheUnion's testimony indicated that the employees at the Com-pany were fearful that starting up an offset operation at theCompany would decrease the amount of available work andlead to layoffs of employees. The figures above conclusivelydemonstrate that the employees had reason to fear such aresult and underscore the Union's keen interest in theirnegotiations in regard to manning, training, and operationof the prep room.The November 1967 strike ended on that same first shiftand negotiations continued thereafter with the new employ-ees operating in the prep room with no further hindrancefrom the Union, and all were received into union member-ship.The five prep room employees were placed at thebottom of the priority list which was maintained as one listfor the pressroom area and none of them complained abouttheir placement on the priority list.This strike action under the circumstances is too remoteto supply animus 4 years later, particularly when both Com-pagnone and Claydon testified that the union and the offi-cers never demonstrated any animosity toward them. In factthe relationship appeared to be amicable with Claydonbeing the unpaid official photographer for the Union.I therefore conclude and find that no animus has beencompetently proven.The arbitrator's statement in his 1969 award that it hadbeen necessary to promise these five prep room men perma-nent super priority status for as long as they remained at theCompany is contrary to the evidence in this case. NeitherCompagnone or Claydon were parties to the 1969 arbitra-tion proceeding nor did they testify nor were they presentat the proceeding. That grievance was filed by the Compa-ny, not by them.Compagnone specifically testified that he was not prom-ised any super priority or seniority or permanent statuswhen he became an employee. He testified affirmativelythat when he was hired he received more money and betterfringes thanhe had at his prior job and that is why heaccepted the job at Respondent Company.Claydon acknowledged that he was placed on the bottomof the priority list when he was first hired and did not offerany testimony that he was at any time offered any superpriority or permanent status. He testified that in 1968,Union President Moore told the prep room employees thatthe Union was prepared to offer them super priority for aperiod of time. This statement was made about the time thetraining agreements went into effect.With there being a difference in the parties to the arbitra-tion proceeding and with the credited uncontradicted testi-mony in this proceeding being diametrically opposed to thearbitrators understanding of the history behind the superpriority clause, I find that I can not accord that arbitrationdecision any weight where it specifies that the super priorityof the five instructors has perpetual existence.The fact that Respondent Company changed the prioritylist inMarch 1972 demonstrates that the Union did notsolely control the list. Making of a list either by hiring dateor entry into a job classification would appear to be a minis-terial act based on information supplied by the Company.The trainingagreementswere ended by the unilateralaction of Respondent Company in the fall of 1970 with statecourt approval after being contested by the Union. There istestimony that the abrogation of the agreements changedthe job retention possibilities of great numbers of employeesin the unit, in that under the training agreement certain WILLIAMSPRESS, INC.221employees had priorities for various jobs either in the preproom or in the pressroom in the event of a layoff. When thetraining agreements ceased, these essentially priority ar-rangements were extinguished as all parties admit.The uncontradicted testimony is that on and after thetermination of the training agreements priority in the preproom was governed solely by date of hire with RespondentCompany. This priority system was included in the 1968contract and was set forth specifically in the current con-tract between the Union and Company. Adherence to thiscontract clause meant that a large number of prioritiesamong people who had been in the pressroom were com-pletely turned around. Priority in the pressroom was gov-erned by date of entry into job classification such as helper,assistant, journeymen, etc. The date of hire system in theprep room meant that a number of journeymen who camewith the Company as journeymen on a specific date wereplaced lower on the priority list than assistants or helperswho had been hired previously by the Company. Since thedate of hire is now the sole controlling priority under thecontract, it would appear that is thesinglefeature whichshould govern the relationship between the parties and ofthe employees.The abrogation of the training agreements with its priori-ty system left the parties to discuss and resolve betweenthemselves the question of priority for the employees. It wasdetermined between the parties under the then current con-tract and specifically under the present contract that date ofhire in the prep room governs priority and in the presentcontract there are no exceptions to that statement.With the termination of the training agreements, and theCompany's claim that all the employees had been trained,there would seem to be no reason to continue super priorityfor the last two instructors since the retention formulas forall other employees under the training agreements ceasedtoo. The question of priority was a matter of bargainingbetween the Company and the Union and the decisionreached, date of hire for all, had serious consequences fora large number of employees besides these two men. Placingthem on the list by date of hire seems eminently fair underall the circumstances and is in keeping with the structure asspelled out in the current contract.I therefore conclude and find that no unfair labor practic-es have been proven against either Respondent Union orRespondent Company regarding the changes in the prioritylisting and the effects that followed.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER2The complaintisdismissedin its entirety.2'1n the event no exceptions are filed asprovidedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec.102.48of the Rules and Regulations,be adopted by the Boardand become its ,findings,conclusions, and order, and all objectionsthereto shall be deemedwaived for all purposes